DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 6, 9, 11, 15, 18, 19, 22, 25-27, 29, 30, 32-34, 37 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 37 and 38 are allowed in view of the following applicant’s arguments: Applicant submits that Hassan merely describes that the device determines a type of interference that is present and selects an appropriate adaptation or other corrective action for the interference, whereas in the present invention, the spectrum compliance probe is being provided within the local area and the two different interferences (i.e., the first interference caused by a first signal originating from within the local area and the second interference caused by a second signal originating from outside the local area, both of which are not allowed by the spectrum license) are detected using the spectrum compliance probe within the local area coverage, which is completely different from Hassan.
In addition to the above, the Office Action states that the computing devices in Hassan are same as the at least one spectrum compliance probe given in Applicant's present invention. Applicant respectfully disagrees. Applicant submits that the computing devices in Hassan merely describes that the computing devices are act as a receiver and/or transmitter, and .  From the above reasons, the computing devices in Hassan is technically and structurally different from the spectrum compliance probe, as recited in independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464